Petition for Writ of Mandamus Denied and
Memorandum Opinion filed February 2, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00654-CR

In Re George Johnson,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
            On
July 23, 2009, relator, George Johnson, filed a petition for writ of mandamus
in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  In the petition, relator he complains that the
Honorable Margaret Harris, presiding judge of County Criminal Court at Law No.
5 of Harris County, has not ruled on his “writ of habeas corpus action.” 
Relator states that he is “[a]ppearing before this court, with court
appointed counsel of record . . .”[1] 

It is well-settled that a defendant is not entitled
to hybrid representation.  Robinson v. State, 240 S.W.3d 919, 922 (Tex.
Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995).  As a consequence, the trial court has no legal duty to rule on a pro se
motion filed in a proceeding in which the accused is represented by counsel.  Robinson,
240 S.W.3d at 922.  Therefore, the trial court has no duty to rule on relator’s
pro se “writ of habeas corpus action.”  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus.  
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Anderson
and Christopher.
Do Not Publish—Tex. R. App. P. 47.2(b).  
 




[1]
Emphasis added.